                                UNITED STATES DISTRICT COURT

                               WESTERN DISTRICT OF WISCONSIN




DR. SABINA BURTON,
      Plaintiff,

          v.                                        Case No. 14-cv-274

BOARD OF REGENTS OF THE
UNIVERSITY OF WISCONSIN SYSTEM,
DR. THOMAS CAYWOOD,
DR. ELIZABETH THROOP and
DR. MICHAEL DALECKI,
     Defendants.


                                        NOTICE OF APPEAL



Notice is hereby given that Sabina L. Burton, plaintiff in the above named case, hereby appeals
to the United States Court of Appeals for the Seventh Circuit from an order denying spoliation
sanctions entered in this action on the eleventh day of March, 2020.



                                                                   Respectfully submitted,

       Dated: April 8, 2020                                        s/Sabina L. Burton
                                                                   Plaintiff

                                                                   2689 S. River Rd.,
                                                                   Galena IL 61036
                                                                   Telephone: 608-331-0203
